Exhibit 10.1
NATIONAL FUEL GAS COMPANY
2009 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
1.  Purpose
     The purpose of the Plan is to advance the interests of the Company and its
stockholders, by enhancing the Company’s ability to attract and retain highly
qualified individuals to serve as non-employee members of the Board, and by
encouraging such directors to acquire a proprietary interest in the long-term
success of the Company, thereby aligning their financial interests with those of
the Company’s stockholders.
2.  Definitions
     2.1 ”1997 Retainer Policy” means the Retainer Policy for Non-Employee
Directors approved by the Company’s stockholders at the 1997 Annual Meeting of
Stockholders.
     2.2 ”Board” means the Board of Directors of the Company.
     2.3 ”Code” means the Internal Revenue Code of 1986, and the rules,
regulations and interpretations promulgated thereunder, as amended from time to
time.
     2.4 ”Common Stock” means the common stock of the Company.
     2.5 ”Company” means National Fuel Gas Company.
     2.6 ”Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     2.7 ”Participant” means any individual to whom shares of Common Stock have
been issued under this Plan.
     2.8 ”Plan” means the National Fuel Gas Company 2009 Non-Employee Director
Equity Compensation Plan. Any reference in the Plan to a paragraph number refers
to that portion of the Plan.
3.  Administration
     The Plan shall be administered by the Board. The Board shall have the
authority to: (a) interpret the Plan; (b) establish such administrative rules,
regulations and procedures as it deems necessary for the proper administration
of the Plan; (c) grant waivers of Plan terms and conditions when any such action
would be in the best interest of the Company; and (d) take any and all other
action it deems advisable for the proper administration of the Plan. All
determinations of the Board shall be made by a majority of its members, and its
determinations shall be final, binding and conclusive. For the avoidance of
doubt, the Board shall not take any action under the Plan, including without
limitation pursuant to this paragraph 3, which would result in the imposition of
an additional tax under Section 409A of the Code on the Participant holding
shares issued hereunder.
4.  Participants
     All non-employee directors of the Company are Participants in the Plan, and
may receive shares of Common Stock under the Plan, except as otherwise provided
in this section. Shares of Common Stock will not be issued under the Plan to any
non-employee director who declines receipt of such shares or whose compensation
as a non-employee director is otherwise determined by written agreement between
the Company and the non-employee director.

 



--------------------------------------------------------------------------------



 



5.  Shares Available
     The number of shares of Common Stock which shall be available for issuance
under the Plan shall be 100,000, subject to adjustment as provided in
paragraph 8. The shares of Common Stock available for issuance under the Plan
may be authorized and unissued shares or treasury shares.
6.  Term
     The Plan shall be effective as of the date of the Company’s 2009 Annual
Meeting of Stockholders, provided the Plan is approved by the Company’s
stockholders at such meeting. Unless earlier terminated by the Board pursuant to
the provisions of the Plan, the Plan shall expire when all of the shares of
Common Stock available for issuance under the Plan have been issued. The
expiration of the Plan shall not adversely affect any rights of any Participant,
without such Participant’s consent.
7.  Shares Issued Under the Plan
     (a) Shares of Common Stock will be issued to Participants on a quarterly
basis, in advance (as of the first business day of the quarter), as compensation
in whole or in part for the Participants’ service on the Board during the
quarter. Shares will be issued in such amounts as the Board shall determine from
time to time in its discretion. The number of shares to be issued to a
Participant will be prorated as applicable for the quarter in which the
Participant joins the Board and the quarter in which the Participant is
scheduled to retire or resign from the Board, but shares actually issued under
the Plan to a Participant shall not be subject to forfeiture or cancellation for
any reason.
     (b) Each share of Common Stock issued under the Plan shall be
non-transferable until the later of later of two years after its issuance or six
months after the Participant’s cessation of service on the Board; provided,
however, that upon a Participant’s death, whether in office or after his or her
service as a director ceases, any restrictions on transferability imposed
hereunder shall lapse.
     (c) Participants shall be entitled to all of the rights of stockholders
with respect to shares issued under the Plan, including, but not by way of
limitation, the right to vote such shares, the right to receive dividends and
the right to reinvest dividends into additional shares of Common Stock. Shares
acquired by reinvesting dividends are not subject to the transferability
restrictions in paragraphs 7(b) and/or 8.
     (d) Shares of Common Stock issued under the Plan may be evidenced in such
manner as the Board deems appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates.
8.  Adjustment of Shares Available
     (a) Changes in Stock.  In the event of changes in the Common Stock by
reason of a Common Stock dividend, stock split, reverse stock split or other
combination, appropriate adjustment shall be made by the Board in the aggregate
number of shares available under the Plan and in the rate of payment of shares
under the Plan. Such proper adjustment as may be deemed equitable may be made by
the Board in its discretion to give effect to any other change affecting the
Common Stock. Any shares of Common Stock or other securities acquired by a
Participant as a dividend shall (i) be deemed to have been acquired at the same
time as the securities on which the dividend or, if more than one, the initial
dividend was paid, and (ii) be subject to the same terms and conditions,
including restrictions on transfer, that apply to the securities on which the
dividend or, if more than one, the initial dividend was paid. Any shares of
Common Stock or other securities acquired by a Participant pursuant to a stock
split, reverse stock split or other combination shall (i) be deemed to have been
acquired at the same time as the securities involved in the stock split, reverse
stock split or other combination, and (ii) be subject to the same terms and
conditions, including restrictions on transfer, that apply to the securities
involved in the stock split, reverse stock split or other combination.
     (b) Changes in Capitalization.  In case of a merger or consolidation of the
Company with another corporation, a reorganization of the Company, a
reclassification of the Common Stock of the Company, a

2



--------------------------------------------------------------------------------



 



spinoff of a significant asset or other changes in the capitalization of the
Company, appropriate provision may be made with respect to shares of Common
Stock issued under the Plan for (i) the substitution, on an equitable basis, of
appropriate stock or other securities or other consideration to which holders of
Common Stock of the Company will be entitled pursuant to such transaction or
succession of transactions, or (ii) adjustment in the number of shares issuable
pursuant to the Plan and in the rate of payment of shares under the Plan, in
each case as deemed appropriate by the Committee. Any securities acquired by a
Participant pursuant to this paragraph shall (i) be deemed to have been acquired
at the same time as the securities surrendered in or otherwise subject to the
transaction or succession of transactions described in this paragraph, and
(ii) be subject to the same terms and conditions, including restrictions on
transfer, that apply to the securities surrendered in or otherwise subject to
such transaction or succession of transactions.
9.  Regulatory Approvals and Listings
     Notwithstanding anything contained in this Plan to the contrary, the
Company shall have no obligation to issue or deliver shares of Common Stock
prior to (a) the obtaining of any approval from any governmental agency which
the Company shall, in its sole discretion, determine to be necessary or
advisable, (b) the admission of such shares to listing on the stock exchange on
which the Common Stock may be listed, and (c) the completion of any registration
or other qualification of said shares under any state or federal law or ruling
of any governmental body which the Company shall, in its sole discretion,
determine to be necessary or advisable.
10.  No Right to Continued Service on Board
     Participation in the Plan shall not give any Participant any right to
remain on the Board.
11.  Other Compensation of Non-Employee Directors
     The Plan is not the only means of compensating Participants for their
service on the Board. The Board may provide, outside of the Plan, for payment of
non-equity compensation for such service, including cash, on terms and in
amounts as determined by the Board in its discretion. The Board also may
continue to issue shares of Common Stock under the 1997 Retainer Policy until
the shares available under that approval are exhausted. The 1997 Retainer Policy
is hereby amended so as to provide that all restrictions on the transferability
of shares ever issued under the 1997 Retainer Policy shall lapse upon the death
of the holder of those shares.
12.  Amendment
     The Board may suspend or terminate the Plan at any time. In addition, the
Board may, from time to time, amend the Plan in any manner, provided however,
that any such amendment shall be subject to stockholder approval (i) at the
discretion of the Board and (ii) to the extent that shareholder approval may be
required by law or under the applicable requirements of any exchange on which
the Common Stock is listed to trade. Notwithstanding the foregoing, the Board
may not amend the Plan in any manner that would either (i) result in the
imposition of an additional tax under section 409A of the Code on any
Participant, or (ii) adversely affect any Participant with respect to shares
already issued under the Plan, without that Participant’s consent.
13.  No Right, Title or Interest in Company Assets
     To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.

3